Citation Nr: 1525543	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  07-08 955 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1979 to March 1980. 

In a May 2013 decision, the Board noted that the Court had held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, was not a separate claim for benefits, but rather involved an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board found that in light of the evidence found in the record, the issue of TDIU was reasonably raised by the record and had to be adjudicated.  

In conjunction with the Board remand, the Veteran was afforded a VA examination in July 2013, with the examiner rendering an opinion as to the Veteran's employability.  The RO subsequently denied the Veteran's claim for TDIU in July 2013.  As will be discussed below, another remand is necessary for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2013 remand, the Board noted that VA examination reports dated in April 2008 reflected that the Veteran reported that he stopped working in 2006 because he was unable to do his job with his left arm.  The Board further indicated that a VA examination report dated in August 2011 reflected that the Veteran reported that he had not worked since 2008, in part due to his left shoulder.  The Board also noted that upon VA examination in September 2012, a VA examiner opined that pain and limitation of motion associated with the Veteran's peripheral nerve condition impacted his ability to work.

The Board requested that the Veteran be scheduled for a VA examination, with the examiner providing an opinion as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disability (left brachial plexus neuropathy, rated as 30 percent disabling).  

The Veteran was afforded the requested examination in July 2013.  Following examination, the examiner indicated that the Veteran was clearly unable to do heavy manual labor using both extremities.  The examiner noted that the Veteran was working on a tire assembly line lifting tires when he stopped working in 2008.  He observed that before he stopped working in the tire plant, he did manual labor for years, working as a logger for 17 years cutting trees, and after that working at a textile mill.  He noted that the Veteran was unable to due repetitive lifting with his left upper extremity because of persistent weakness.  He further stated that the Veteran was also unable to do manual labor because he had a left total hip prosthesis and he had diabetes.  

The examiner also noted that the Veteran was not able to do many desk jobs as he did not finish the 12th grade.  He stated that because he did not finish high school, all desk jobs were not available to him.  He further indicated that the Veteran was unable to work, considering only his left shoulder pain and weakness, because he was unable to do any manual labor with his left upper extremity.  He stated that because of his weakness, the Veteran was unable to lift tires or cut trees with a chainsaw.  He again indicated that the Veteran was unable to do a desk job because he did not finish high school and could not do light duty manual labor because of left shoulder pain and weakness.  

In July 2013, the RO denied entitlement to a TDIU and declined to submit the case to the Director of Compensation and Pension Service for extra-schedular consideration.  

The Veteran's representative, in his August 2013 written argument, requested that the case be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  

The Board notes that rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has also clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran does not currently meet the schedular criteria for a TDIU.  In this case, the Board must submit the case to the Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for consideration of entitlement to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).
 
2. After completing the above development, readjudicate the claim.  If the disposition remains unfavorable, the RO should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




